62489: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62489


Short Caption:LAS VEGAS SANDS CORP. VS. DIST. CT. (JACOBS)Classification:Original Proceeding - Civil - Mandamus/Prohibition


Related Case(s):58294, 58740, 59265, 62944, 63444


Lower Court Case(s):Clark Co. - Eighth Judicial District - A627691Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Parraguirre, PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre<br/>None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:10/09/2013 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:10/09/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Sands Corp.Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						Steve L. Morris
							(Morris Law Group)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Rosa Solis-Rainey
							(Morris Law Group)
						


PetitionerSands China Ltd.Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						Steve L. Morris
							(Morris Law Group)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Rosa Solis-Rainey
							(Morris Law Group)
						


Real Party in InterestSteven C. JacobsTodd L. Bice
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-06404: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/24/2013Filing FeeE-Payment $250.00 from Steve L. Morris.


01/24/2013Petition/WritFiled Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.13-02469




01/24/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firm-Kemp, Jones & Coulthard.


01/24/2013OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firm-Morris Law Group.


01/24/2013AppendixFiled Emergency Petition for Writ of Prohibition or Mandamus to Protect Privilege Documents.  Volume 1.13-02470




01/24/2013AppendixFiled Emergency Petition for Writ of Prohibition or Mandamus to Protect Privilege Documents.  Volume 2.13-02471




01/24/2013AppendixFiled Emergency Petition for Writ of Prohibition or Mandamus to Protect Privilege Documents. Volume 3.13-02472




01/31/2013Order/ProceduralFiled Order to Show Cause. Petitioners shall have until noon on Friday, February 1, 2013, to show cause whether emergency treatment of this petition is still required. Real party in interest shall have until 4 p.m. on that same day to file any reply to petitioners' response. Fn1[For the purposes of responding to this order, we suspend application of NRAP 25(a)(2)(B)(ii)-(iv), which provides that a document that is timely filed if, on or before its due date, it is mailed to this court, dispatched for delivery within three calendar days by a third-party commercial carrier, or deposited in the supreme court drop box.  All documents submitted in response to this order shall be filed personally, electronically, or by facsimile transmission with the clerk of this court in Carson City. In addition, service of all documents submitted in response to this order shall be personal, electronic, or by fax. Additionally, for the purposes of responding to this order, we suspend application of NRAP 26(b)(1)(B), which provides that the clerk of this court may grant a 5-day extension of time for performing any act except the filing of a notice of appeal made through a telephonic or written request.  No extensions of time to respond to this order shall be granted.]13-03288




01/31/2013Notice/IncomingFiled Notice of Change in Date by Which Relief is Requested.13-03304




02/08/2013Notice/IncomingFiled Notice of Order Granting District Court Stay.13-04161




02/08/2013AppendixFiled Supplemental Appendix to Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.13-04169




02/15/2013Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioners shall have 15 days from service of the answer to file and serve any reply.13-04889




03/18/2013MotionFiled Stipulation and Order to Extend the Time for Filing Answer to Writ Petition.13-08028




03/20/2013Petition/WritReceived Answer to Petition for Writ of Prohibition or Mandamus. (FILED PER ORDER 4/8/13)


04/08/2013Order/ProceduralFiled Order Approving Stipulation for Extension of Time. The clerk of this court shall file the answer, provisionally received in this court on March 20, 2013.13-10075




04/08/2013Petition/WritFiled Answer to Petition for Writ of Prohibition or Mandamus.13-10076




04/08/2013AppendixFiled Real Party in Interest's Supplemental Appendix Volume 1 of 5.13-10077




04/08/2013AppendixFiled Real Party in Interest's Supplemental Appendix Volume 2 of 5.13-10078




04/08/2013AppendixFiled Real Party in Interest's Supplemental Appendix Volume 3 of 5.13-10079




04/08/2013AppendixFiled Real Party in Interest's Supplemental Appendix Volume 4 of 5.13-10080




04/08/2013AppendixFiled Real Party in Interest's Supplemental Appendix Volume 5 of 5.13-10081




04/24/2013Petition/WritFiled Reply Brief in Support of Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.13-11977




07/03/2013MotionFiled Motion to Consolidate Hearings and /or Dispositions of Pending Writ Petitions in Nevada Supreme Court Cases 62489, 62944 and 6344413-19592




07/16/2013MotionFiled Opposition to Motion to Consolidate Hearings and/or Dispositions of Pending Writ Petitions in Nevada Supreme Court Cases 62489, 62944 and 63444.13-20812




07/23/2013MotionFiled Reply In Support of Motion to Consolidate Hearings and/or Dispositions of Pending Writ Petitions In Nevada Supreme Court Cases 62489, 62944 And 63444.13-21672




08/08/2013Order/ProceduralFiled Order Denying Motion to Consolidate. Petitioners have filed a motion to consolidate these original writ petitions, which real party in interest opposes. The motion to consolidate is therefore denied. Althought the identified cases will not be formally consolidated, the cases will nonetheless be clustered based on any overlapping legal issues to ensure that those issues are resolved in a consistent and efficient manner. Fn1[To the extent that petitioners, in seeking consolidation of these petition, also ask this court for relief with regard to the timing and scope of a pending evidentiary hearing, we conclude that these requests are outside of the scope of the motion for consolidation, and we therefore deny them.] Nos. 62489/62944/63444.13-23251




08/12/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-23559




08/13/2013Order/ProceduralFiled Amended Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-23750




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Wednesday, October 9, 2013 at 10:00 a.m. in Las Vegas. Argument shall be limited to 30 minutes.13-25084




09/18/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on October 9, 2013, at 10:00 a.m. Although counsel should be prepared to address any of the issues raised in this appeal, counsel should be prepared to specifically address: (1) whether there is specific language in NRS 50.125 that indicates legislative intent to relax NRS 49.020's privilege provisions and (2) whether in Nevada, the adverse party may inspect a privileged document used by a witness to refresh recollection while testifying.13-27689




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28450




10/04/2013Letter/IncomingFiled Letter from Larry Ish of KTNV-13 Action News requesting permission for photographic or electronic coverage of oral arguments (via fax). Nos. 58740/62489.13-29665




10/04/2013Order/ProceduralFiled Order Granting Media Request. Larry Ish of KTNV-13 Action News is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 10:00 a.m.13-29682




10/04/2013Notice/IncomingFiled Notice (KSNV Channel 3 in Las Vegas would like to Video Record the Oral Argument on 10/09/13 @ 10:00 am).13-29720




10/04/2013Order/ProceduralFiled Order. Ms. Joyce Kotnik-Klevins shall coordinate with Larry Ish of KTNV 13 Action News, who was previously designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 10:00 am13-29748




10/09/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/22/2013BriefFiled Supplemental Authority in Response to the Court's Invitation During Oral Argument on October 16, 2013 in Case 62512.13-35428




02/27/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." Fn1[The Honorable Kristina Pickering and the Honoarable Ron Parrguirre, Justices, voluntarily recused themselves from participation in the decision of this matter.] Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 13.14-06404




02/27/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Steve L. Morris for service upon Judge Elizabeth Goff Gonzalez.14-06464




03/05/2014WritFiled Returned Writ. Original Writ returned. Served on JudgeElizabeth Goff Gonzalez on March 3, 2014.14-07119




03/24/2014RemittiturIssued Notice in Lieu of Remittitur.14-09171




03/24/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.


09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)